UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-01403) Exact name of registrant as specified in charter:	Putnam Global Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period :	November 1, 2012 — October 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Equity Fund Annual report 10 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 25 Federal tax information 53 About the Trustees 54 Officers 56 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: In the final months of 2013, we continue to see business conditions as generally positive for well-diversified investment portfolios. Financial markets have shown surprising resilience in the face of recent headwinds, most notably the confrontation over the federal budget and debt ceiling, which took a toll on the economy during October. With Congressional negotiations now continuing into 2014, there is hope that lawmakers may reach an agreement beneficial to the economy, even as investors remain alert to the risk of additional disruption. Fortunately, equity markets have easily overcome recent obstacles. Supported by generally solid corporate earnings and healthy balance sheets, stock market gains to this point are far above the long-term average for a single year. International stocks have also performed well, particularly in Europe and Japan. While bonds have lagged behind stocks, many fixed-income sectors have advanced, reminding investors of the need for flexible and selective approaches. The sting of rising interest rates has been felt primarily by Treasuries and other government bonds. At Putnam, we believe markets in flux can often provide the best opportunity for realizing the benefits of financial advice and active portfolio management. An experienced advisor can help investors stay focused on their long-term goals without getting distracted by daily economic and political events. Challenging times also call for innovative and alternative investment strategies managed by experts. In seeking returns for fund shareholders, Putnam’s investment professionals engage in fundamental research, active investing, and risk management strategies. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Global Equity Fund Interview with your fund’s portfolio manager How would you characterize global equity markets over the fund’s fiscal year ended October31, 2013? Markets in many parts of the world climbed a wall of worry. In the United States, investors were concerned about the effects of the fiscal cliff, the federal sequester, the debt ceiling resolution talks, and the potential for the U.S. Federal Reserve to reduce its historic stimulus measures. In Europe, markets dealt with a raft of uncertainties about the ongoing economic recovery, concerns over election outcomes, and a bond crisis in Cyprus. In Japan, where the government’s monetary and structural reform policy experiment has depressed the value of the yen and given new life to exporters and certain areas of the domestic economy, questions have revolved around the magnitude of the potential downside if the effort should ultimately fail. Faced with these concerns, developed-market equities delivered strong returns. In emerging markets, equities did not perform as well, partly as a result of concerns over growth, and then in response to talk of the Fed’s stimulus tapering. Putnam Global Equity Fund outperformed its benchmark by a substantial margin for the period. To what do you attribute this result? Successful stock picking — and in some cases, our decisions to avoid certain stocks — drove the fund’s results relative to its benchmark, This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/13. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. Global Equity Fund 5 the MSCI World Index [ND]. Our active decisions in financials and technology companies, in particular, aided performance. Because developed market stocks have risen substantially, are you still able to find areas of strong growth potential? We are excited about certain industries and companies that seem poised for continued growth. Companies in the financials sector have withstood significant regulatory pressure for the past five years. While there is a long way to go, some of that pressure has lifted, in our view. Over the past 12months, in fact, we have seen an inflection point for the industry, which we believe is facing a horizon of higher profitability than at any time since the 2008 financial crisis. We are also interested in the way companies in a variety of industries and regions use technology to streamline operations and deliver products quickly and efficiently to customers. Automakers offer a good example, as a number of companies began to see the fruit of their research and development. Automakers in the United States and internationally can now deliver new car models more efficiently and profitably than ever. At one time, large automakers would have a few dozen “platforms,” or production frameworks of specific parts, for each type of car model produced. But with the aid of better supply-chain-management techniques and streamlined design where more parts can be shared among different models, automakers can assemble and deliver a greater number of car models on fewer platforms. Which stocks or strategies contributed positively to results? The fund’s position in Japan Tobacco was the largest contributor for the year ended October31, 2013. The company benefited from yen weakness, which helped its business Allocations are shown as a percentage of the fund’s net assets as of 10/31/13. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Global Equity Fund abroad. In addition, the Japanese government sold a share of its position in the company, and the market responded favorably. Lastly, we believe the company’s management has done a good job executing its business strategies in Japan and overseas. These developments encouraged us to maintain a benchmark-relative overweight position in the stock. Kodiak Oil and Gas also helped performance. In our view, the exploration and production company has efficiently used its technology to extract resources from shale-gas deposits. A third contributor, Blackstone Group, a New York-based asset manager that has developed specialized fixed-income products for institutional and individual investors, also aided results. In approximately two years, the company has amassed $140 billion in client assets — which is a meteoric pace for its industry — partly on the strength of its products, but also as a result of its distribution agreements with other asset managers. Which stocks or strategies detracted from the fund’s results? Large energy companies generally suffered during the reporting period, which is the primary reason why the fund’s exposure to companies such as BG Group and Royal Dutch Shell hindered performance. As for BG Group specifically, the market reacted negatively to concerns about the CEO’s intention to devise a new strategic plan. Meanwhile, the market responded favorably to the company’s latest earnings guidance in May2013, and we are cautiously optimistic that BG Group will eventually deliver growth. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 10/31/13. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Global Equity Fund 7 Another disappointment was Barclays, the U.K.-based financial company. The company is a significant player relative to peer institutions in most of the areas where it operates, but the company is shifting its focus to those business channels where it believes it has the strongest growth potential. We remain optimistic about Barclays prospects, both for its management team’s specific decisions to invest in technology and business channels where it has core strength, as well as for the cessation of regulatory pressures we see among financials in the post-crisis era. What is your outlook for global equities? The market ascended quite dramatically over the 12-month reporting period, which led some investors to question whether it still has room to run. Three key reasons lead me to believe that markets may continue to show strength well into 2014 and possibly beyond. First, although interest rates may continue to rise, modestly higher rates would still mean we would find ourselves in a historically low interest-rate range. Low interest rates are conducive to higher-than-average price-to-earnings [P/E] multiples — which implies room for stock price appreciation. We see this in a variety of historical frameworks and believe the same holds true today. Second, we believe that coordinated global growth would generally lead to an increase in corporate profitability, which would contribute to the potential for a higher P/E environment. Third, many concerns that hindered markets over the past couple of years —including the potential for economic disaster in the eurozone, exploding tensions in the Middle East, and the prospect of Fed policy error —appear to us to carry less risk today. The Fed’s tapering discussion, of course, may potentially weigh on markets in early 2014, This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Global Equity Fund but my feeling is that fears of the stimulus going away are overblown. Looking ahead, then, the global economy overall appears to us to be in forward gear, while corporate profits, in our view, are poised to accelerate. Markets are beginning to recognize this, which is reflected in the strong advance of developed markets over the past 12 months. This has caused valuations to expand — which means stocks are no longer what we consider “cheap” relative to their companies’ earnings. In this context, we are focused on finding individual industries and companies that we believe are well positioned for growth. Thank you, Shep, for your insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Shep Perkins is Co-Head of International Equities at Putnam. He has a B.A. from Amherst College. A CFA charterholder, he joined Putnam in 2011 and has been in the investment industry since 1993. IN THE NEWS With stocks rallying and interest rates increasingly volatile, investors are pouring money into equity-based mutual funds. For the first nine months of 2013, inflows into stock funds more than quadrupled, compared with the same time period in 2012, according to the Strategic Insight Monthly Fund Industry Review. U.S. equity funds attracted over $168 billion versus $31 billion during the first three quarters of 2012, while international stock funds garnered over $163billion in comparison with nearly $50 billion a year ago. Investors are on track in 2013 to invest the most money in equity mutual funds since 2000, according to investment research firm TrimTabs. Meanwhile, fixed-income investors have tapped the brakes, with year-to-date inflows of about $27 billion as of September30, down from over $290 billion a year ago. Global Equity Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6 and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (7/1/94) (7/1/94) (2/1/99) (7/3/95) (1/21/03) (7/2/12) (7/2/12) (9/23/02) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 8.45% 8.12% 7.69% 7.69% 7.69% 7.69% 7.97% 7.77% 8.19% 8.62% 8.62% 8.60% 10 years 94.61 83.42 80.22 80.22 80.46 80.46 85.01 78.53 90.10 100.02 100.10 99.50 Annual average 6.88 6.25 6.07 6.07 6.08 6.08 6.35 5.97 6.63 7.18 7.18 7.15 5 years 98.43 87.02 91.16 89.16 91.19 91.19 93.76 86.98 96.18 101.56 101.64 101.04 Annual average 14.69 13.34 13.84 13.60 13.84 13.84 14.14 13.33 14.43 15.05 15.06 14.99 3 years 50.25 41.61 46.85 43.85 47.04 47.04 48.16 42.98 49.22 51.75 51.81 51.35 Annual average 14.53 12.30 13.67 12.89 13.71 13.71 14.00 12.66 14.27 14.91 14.93 14.81 1 year 31.37 23.81 30.36 25.36 30.43 29.43 30.91 26.32 31.14 32.10 32.16 31.76 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Global Equity Fund Comparative index returns For periods ended 10/31/13 Lipper Global Large-Cap Core Funds MSCI World Index (ND) category average* Annual average (life of fund) 6.90% 7.87% 10 years 103.74 118.53 Annual average 7.38 8.01 5 years 87.01 86.29 Annual average 13.34 13.19 3 years 40.07 38.60 Annual average 11.89 11.45 1 year 25.77 26.68 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *
